Citation Nr: 1046211	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a rib disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to January 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim was previously before the Board in 
September 2010, at which time it was remanded for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent clinical evidence of record does not demonstrate 
that the Veteran has a currently diagnosed chronic rib 
disability.


CONCLUSION OF LAW

A chronic rib disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify prior to the 
initial adjudication of the claim by means of a January 2007 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence and provided him with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal in the event of award of the 
benefit sought.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and VA treatment records.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  

The record does not demonstrate that the Veteran has been 
afforded a VA examination.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c). The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, injury, 
or disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that, as 
discussed in greater detail below, there is no competent evidence 
of a current disability or sufficient establishment of an in-
service event, injury, or disease. Therefore, the Board finds 
that the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 38 
C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for a 
rib disability that he contends was incurred in service, when 
while riding as a co-pilot, a tire blew out during takeoff and 
the wheel stick hit him in the chest.  He indicated that he 
reported the injury, but he did not receive x-rays and nothing 
was determined wrong.  However, a review of the Veteran's service 
treatment records do not show that the Veteran ever reported 
being involved in such an incident or that he ever complained of, 
or was treated for, or diagnosed with an injury to his chest as a 
result of his reported incident.

Moreover, with respect to a current disability, the record does 
not demonstrate that the Veteran has complained of, sought 
treatment for, or been diagnosed with a current rib disability.  
In various statements of record, including a September 2007 
Notice of Disagreement and an October 2009 statement, the Veteran 
indicated that in 1947, a doctor in Santa Monica, California told 
him that a rib on his left side had slipped and corrected the 
condition.  According to the Veteran, that doctor as well as a VA 
doctor at Nichols VA Hospital informed him that the rib would 
move again from time to time.  However, the record does not 
contain any pertinent treatment records from the 1947 doctor or 
any other doctor showing that the Veteran complained of, was 
diagnosed with, or treated for a slipped rib.  Additionally, 
although the Veteran has contended that his rib has moved many 
times and that he still gets sore in the vicinity from time to 
time, there is still no objective evidence of record that the 
Veteran has ever complained of, been diagnosed with, or treated 
for a rib disability, including at VA facilities.  Indeed, VA 
records, including a "problem list" printed on September 30, 
2010, do not list a rib condition as a current problem for the 
Veteran.  The Board observes that in an October 2009 statement, 
the Veteran's wife stated that the Veteran's rib often comes off 
of his spine and that as a result he has trouble catching his 
breath.  According to the Veteran's spouse, when this occurs, she 
holds him in an upright position and after the rib is back in 
place he can catch his breath again, but that he becomes very 
weak and usually has a migraine headache and is sick to his 
stomach.  The Veteran's wife also indicated that the Veteran was 
treated at the VA Medical Center (VAMC) in Louisville, Kentucky 
for the condition on February 14, 2009.  However, although the 
record shows that the Veteran was seen at the Louisville VAMC on 
February 14, 2009, there is no evidence that he complained of, 
was diagnosed with, or treated for a rib condition.  In fact, 
such records show that his chief complaint was that of right hip 
and leg pain and bilateral ankle edema, for which he was giving 
Toradol and later discharged from the hospital.

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed rib disability, the Board 
concludes that an award of service connection is not justified.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present disability 
there can be no valid claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a rib disability.  Although the Veteran asserts that he has a 
current rib disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He and his wife are competent to give 
evidence about what he experienced; for example, they are 
competent to report that he experiences certain symptomatology.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this 
case, objective clinical evidence of record contradicts the lay 
assertions regarding recent treatment for a current rib 
disability, as evidenced by the February 14, 2009 VA treatment 
records.  As such, the Board finds the lay assertions to be less 
than credible.  

In weighing the evidence, the Board finds that the negative 
evidence of record is of greater probative value than the 
statements of the Veteran and his wife, and, thus, will be given 
more probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the Veteran 
has a current rib disability as a result of his service for which 
service connection may be established.  The Board has considered 
the doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2010), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a rib disability 
and the claim must be denied.


ORDER

Entitlement to service connection for a rib disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


